DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 12/23/2020 has been acknowledged.
Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Control System and Method for Operating a Group of Autonomously Driven Vehicles Using Steering Angle Deviation to Follow a Prescribed Trajectory.

Objection to the drawings
The drawings are objected to as they use a scheme where numbers are inserted into the drawings to represent items instead of the labels (see Figures 1, 2, 5 and 6), which actually makes the drawings useless without a key, a legend, or the use of the specification to understand. The drawings submitted with a patent application are supposed to help describe the metes and bounds of a claimed invention, and when the meaning of the drawings cannot easily or clearly be derived without a specification, key or legend, the value of the drawings and use is diminished. Proper action is requested.

Status of Application
The list of amended claims 1-14 with claims 15-16 cancelled was received on 12/23/2020 and is pending. Claims 1 and 11 are the independent claims observed in the application. None of the proposed claims are allowed or contain allowable subject matter.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver assistance system” in Claims 1 and 11 and “processing unit” in Claims 1, 4, 7 and 11.
Claim limitations: “a driver assistance system providing autonomous tracking behind the trajectory the leading vehicle” and “wherein the processing unit determines the steering angle deviation” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” and “unit” respectively coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specifications, the applicant describes the function of the “driver assistance system” as follows: “the driver assistance system making the following vehicle autonomously track behind on a trajectory of a leading vehicle in the group” [Specification Page 7, Lines 7-10]
The applicant does not explicitly state any structure capable of performing the recited function of the “driver assistance system;” therefore, the “driver assistance system” has been interpreted as a generic computer that implements a combination of software and hardware to perform the functions that the applicant has recited in their disclosure outlined above. 
In the specifications, the applicant describes the function of the “processing unit” as follows: “a processing unit is provided for generating a corrective actuating signal to correct the actual steering angle if there is a steering angle deviation.” [Specification Page 7, Lines 18-21]
The applicant does not explicitly state any structure capable of performing the recited function of the “processing unit;” therefore, the “processing unit” has been interpreted as a generic computer that implements a combination of software and hardware to perform the functions that the applicant has recited in their disclosure outlined above.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (Processing unit and driving assistance system) and  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant provides a flow chart in Figures 2, 5 and 6, but does not provide sufficient written description of how these work in conjunction in order to achieve the claimed functions of the “processing unit” and “driving assistance system”.
Claims 2, 3, 5, 6, 8-10 and 12-14 are rejected for being dependent on rejected claims 1, 4, 7 or 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “wheel lock,” which makes it difficult to establish the scope of the claimed invention. Without providing a definition for this term, one reasonably skilled in the art would not inherently understand what “wheel lock” is. Therefore, due to this lack of specificity, the examiner has interpreted the term “wheel lock” as any potential malfunction with the vehicle’s steering system including but not limited to a misalignment of the wheels, for example. 

Claim 1 limitations “wherein the following vehicle includes a driver assistance system providing autonomous tracking behind the trajectory of the leading vehicle;” and “wherein the processing unit determines the steering angle deviation” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the applicant fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the “providing autonomous tracking” and “determining the steering angle deviation” respectively.  The use of the terms “system” and “unit” is not adequate structure for performing “providing autonomous tracking” and “determining the steering angle deviation” because they do not describe a particular structure for performing the functions as would be recognized by those of reasonable skill in the art. These functions can be performed by many different combinations of hardware and software, for example a generic controller that can initiate automatic steering and braking or a purely software-based solution in which a vehicle follows a pre-determined route. The specification does not provide sufficient detail such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2, 3, 5, 6, 8-10 and 12-14 are rejected for being dependent on rejected claims 1, 4, 7 or 11.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 11 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Solyom et al. (United States Patent Publication 2013/0231820 A1), referenced as Solyom moving forward.

With respect to claim 1, Solyom discloses: “A group of vehicles comprising: a following vehicle; and a leading vehicle following a trajectory;” [Solyom, ¶:0011]
“wherein the following vehicle includes a driver assistance system providing autonomous tracking behind the trajectory of the leading vehicle;” [Solyom, ¶:0047-0049, 0065, 0091]
“wherein the trajectory defines a target steering angle transmitted to the driver assistance system from the leading vehicle to the following vehicle,” [Solyom, ¶:0034, 0065, 0070]
“and wherein the following vehicle has an actual steering angle, occurring as a result of executing the target steering angle;” [Solyom, ¶:0005, 0047, 0074].
“a detection device senses a steering angle deviation between the leading vehicle” [Solyom, ¶:0005, 0074, 0091].
And “in the following vehicle and a processing unit generates a corrective actuating signal to correct the actual steering angle if there is a steering angle deviation.” [Solyom, ¶: 0047, 0049, 0077, 0091, 0097]. 

With respect to claim 2, Solyom discloses: “The group of vehicles as claimed in claim 1, wherein the detection device comprises a camera.” [Solyom, ¶:0067]

With respect to claim 4, Solyom discloses: “The group of vehicles as claimed in claim 1, wherein the processing unit determines the steering angle deviation and accounts for a time delay as a function of vehicle speed and a distance between the leading vehicle and the following vehicle.” [Solyom, ¶:0020-0022, 0024, 0031, 0037-0040, 0104, 0126]

With respect to claim 5, Solyom discloses: “The group of vehicles as claimed in claim 4, wherein the time delay represents a time necessary for the following vehicle to reach a trajectory reference point of the leading vehicle at which the following vehicle detects the target steering angle.” [Solyom, ¶:0072-0074, 0077, 0090, 0117]

With respect to claim 6, Solyom discloses: “The group of vehicles as claimed in claim 1, further comprising steering angle sensors for each vehicle.” [Solyom, ¶: 0017, 0045-0046, 0066, 0069]

With respect to claim 11, Solyom discloses: “A method for operating a group of vehicles including a following vehicle having a driver assistance system and a leading vehicle, the driver assistance system operating the following vehicle to track behind the leading vehicle,” [Solyom, ¶:0047-0049, 0065, 0091]
“the method comprising: transmitting a target steering angle, to the driver assistance system from the leading vehicle for the following vehicle to track behind along a trajectory of the leading vehicle;” [Solyom, ¶:0034, 0065, 0070]
 “setting an actual steering angle in the following vehicle, based on the target steering angle; detecting a steering angle deviation between the leading vehicle and the following vehicle using a detection device;” [Solyom, ¶:0005, 0074, 0091] 
 And “generating a corrective actuating signal with a processing unit for correcting the actual steering angle if there is a steering angle deviation.” [Solyom, ¶: 0047, 0049, 0077, 0091, 0097].

With respect to claim 13, Solyom discloses: “The method for operating a group of vehicles as claimed in claim 11, wherein the steering angle deviation is determined based on a time delay, a vehicle speed and a distance between the lead vehicle and the following vehicle.” [Solyom, ¶:0020-0022, 0024, 0031, 0037-0040, 0104, 0126]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3 and 12 are rejected under 35 USC 103 as being unpatentable over Solyom in view of PARK (United States Patent Publication 2018/0225975 A1). 

With respect to claim 3, while Solyom discloses “The group of vehicles as claimed in claim 2, wherein the camera generates image signals for a rear area of the leading vehicle,” [Solyom, ¶:0067]. Solyom does not specifically state “the rear area comprising at least one track width between the rear tires.”
PARK, which is also a vehicle control system used in platoon, convoy or vehicle group situations, teaches “the rear area comprising at least one track width between the rear tires.” [PARK, FIG 6A-6B, ¶:0025, 0089]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Solyom to incorporate the camera field of view taught by PARK. By combining these two inventions, the outcome is a platoon vehicle control system that has the ability to more effectively track vehicles further ahead in the platoon and therefore prevent collisions or other failures.

With respect to claim 12, while Solyom discloses “The method for operating a group of vehicles as claimed in claim 11, further comprising evaluating image signals for a rear area of the lead vehicle generated by a camera,” [Solyom, ¶:0067]. Solyom does not specifically state “the rear area comprising at least one track width between rear tires of the lead vehicle.”
PARK teaches “further comprising evaluating image signals for a rear area of the lead vehicle generated by a camera, the rear area comprising at least one track width between rear tires of the lead vehicle.” [PARK, FIG 6A-6B, ¶:0025, 0089]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Solyom to incorporate the camera field of view taught by PARK. By combining these two inventions, the outcome is a platoon vehicle control system that has the ability to more effectively track vehicles further ahead in the platoon and therefore prevent collisions or other failures.

Claims 7-9 are rejected under 35 USC 103 as being unpatentable over Solyom in view of Dudar (United States Patent Publication 2018/0158260 A1). 

With respect to claim 7, while Solyom discloses “The group of vehicles as claimed in claim 6,” [see claim 6 102 rejection]. Solyom does not specifically state “wherein the processing unit checks whether the steering angle introduced by means of a steering wheel or an actuator coincides with the resulting steering angle of rotation of a chassis using the steering angle sensors.”
Dudar, which is also a vehicle control system used in platoon, convoy or vehicle group situations, teaches “wherein the processing unit checks whether the steering angle introduced by means of a steering wheel or an actuator coincides with the resulting steering angle of rotation of a chassis using the steering angle sensors.” [Dudar, ¶:0019]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Solyom to incorporate the steering angle sensor implementation taught by Dudar. By combining these two inventions, the outcome is a platoon vehicle control system that is better equipped to handle potential deviations between measured steering angle and actual steering actuation to ensure that the vehicles are following the desired trajectory as closely as possible in order to prevent potential failures or accidents.

With respect to claim 8, while Solyom discloses “The group of vehicles as claimed in claim 6,” [see claim 6 103 rejection]. Solyom does not specifically state “further comprising a first steering angle sensor for detecting the steering wheel position and a second steering angle sensor for detecting a wheel lock.”
Dudar teaches “further comprising a first steering angle sensor for detecting the steering wheel position and a second steering angle sensor for detecting a wheel lock.” [Dudar, ¶:0019]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Solyom to incorporate the steering angle sensor implementation taught by Dudar. By combining these two inventions, the outcome is a platoon vehicle control system that is better equipped to handle potential deviations between measured steering angle and actual steering actuation to ensure that the vehicles are following the desired trajectory as closely as possible in order to prevent potential failures or accidents.

With respect to claim 9, while Solyom discloses “The group of vehicles as claimed in claim 6,” [see claim 6 103 rejection]. Solyom does not specifically state “wherein, in the event of a malfunction of any steering angle sensor, driving in the group is ended or acceptance to drive in the group is refused.”
Dudar teaches “wherein, in the event of a malfunction of any steering angle sensor, driving in the group is ended or acceptance to drive in the group is refused.” [Dudar, ¶:0021]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Solyom to incorporate the steering angle sensor implementation taught by Dudar. By combining these two inventions, the outcome is a platoon vehicle control system that is better equipped to handle potential deviations between measured steering angle and actual steering actuation to ensure that the vehicles are following the desired trajectory as closely as possible in order to prevent potential failures or accidents.

Claims 10 is rejected under 35 USC 103 as being unpatentable over Solyom in view of Dudar (United States Patent Publication 2018/0158260 A1) and in further view of SAKAGUCHI et al. (United States Patent Publication 2018/0208242 A1), referenced as SAKAGUCHI moving forward.

With respect to claim 10, while Solyom discloses “The group of vehicles as claimed in claim 6,” [see above claim 6 103 rejection]. Solyom does not specifically state “wherein each of the steering angle sensors includes a respective steering angle tolerance, with a lower threshold value when driving in a group than in an operating mode as an autonomous single vehicle or in a manual operating mode.”
SAKAGUCHI, which is also a vehicle control system, teaches “wherein each of the steering angle sensors includes a respective steering angle tolerance, with a lower threshold value when driving in a group than in an operating mode as an autonomous single vehicle or in a manual operating mode.” [SAKAGUCHI, ¶:0024-0026]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Solyom and Dudar to incorporate the tolerance changes to the steering wheel threshold value taught by SAKAGUCHI. By combining these inventions, the outcome is a platoon vehicle control system that is more robust, as it would have the ability to track the vehicle trajectory more accurately between operating modes. This would help prevent failures from occurring during operation and also increases of the flexibility of the control system, as it would no longer be contingent on operating as a platoon and/or operating in an autonomous vehicle mode.
Claim 14 is rejected under 35 USC 103 as being unpatentable over Solyom in view of SAKAGUCHI et al. (United States Patent Publication 2018/0208242 A1), referenced as SAKAGUCHI moving forward.

With respect to claim 14, while Solyom discloses “The method for operating a group of vehicles as claimed in claim 11,” [see above claim 11 102 rejection]. Solyom does not specifically state “wherein steering angle tolerances are formed by steering angle sensors, the steering angle tolerance having a lower threshold value when driving in a group than in an operating mode as an autonomous single vehicle or in a manual operating mode.”
SAKAGUCHI teaches “wherein steering angle tolerances are formed by steering angle sensors, the steering angle tolerance having a lower threshold value when driving in a group than in an operating mode as an autonomous single vehicle or in a manual operating mode.” [SAKAGUCHI, ¶:0024-0026]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Solyom to incorporate the tolerance changes to the steering wheel threshold value taught by SAKAGUCHI. By combining these two inventions, the outcome is a platoon vehicle control system that is more robust, as it would have the ability to track the vehicle trajectory more accurately between operating modes. This would help prevent failures from occurring during operation and also increases of the flexibility of the control system, as it would no longer be contingent on operating as a platoon.

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Isaji et al. (United States Patent Publication 2013/0131925 A1) teaches a platoon control system using a virtually generated road shape based on leading vehicle trajectory information.
Solyom et al. (United States Patent Publication 2014/0019031 A1) teaches a platoon control system to achieve lateral control of a host vehicle by filtering received control signals.
Mehr et al. (United States Patent Publication 2015/0127189 A1) teaches a platoon control system that uses environment sensors to compare information between leading and following vehicles to begin/end autonomous tracking accordingly.
SCHUH et al. (United States Patent Publication 2017/0242443 A1) teaches a platoon control system that uses different radar, LIDAR, cameras etc. in order to measure distance and track the back of the leading vehicles in the platoon.
YOON et al. (United States Patent Publication 2019/0079540 A1) teaches a platoon control system that uses a control signal to determine the communication state of the group of vehicles and to adjust the distance between them accordingly.
JI (United States Patent Publication 2019/0179337 A1) teaches a platoon control system that uses inter-vehicle communication in order to teach the following vehicles the traveling track of the leader and perform subsequent autonomous driving.
SHAMSHIRI et al. (United States Patent Publication 2021/0001850 A1) teaches a platoon control system to identify vertical offset between the host and target vehicles and uses this information to set a target following distance.
Wiberg et al. (United States Patent Publication 2021/01630004 A1) teaches a platoon control system, which uses generated environmental data of a host vehicle to determine the ideal control mode of the following vehicle.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
10/18/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669